PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/209,700
Filing Date: 4 Dec 2018
Appellant(s): Saubert et al.



__________________
Wayne Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 20, 2021


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Overview
Claims 1-15 presented by the Appellant were broad and rejected under 35 U.S.C. 103 as being unpatentable over Miwa US 5,647,092 (hereafter Miwa) under the broadest reasonable interpretation of the claims.  Specifically, it would have been obvious to one with ordinary skill in the art at the time of the invention to combine the embodiment of Figure 12 in view of the prior art of Figure 2C.  
Figure 2C discloses a cross sectional view of a prior art recirculating type cleaner that includes a cleaning head configured to provide positively pressurized air (2A) from a recirculation tube (2T), recovered from the exhaust of a fan (6), onto a floor surface and a suction port (3) for collecting debris and routing vacuum air through a duct (1T) and into a bag filter (5) for collection.  As shown in Figure 2C, air exhausted from fan (6) at a positive pressure is ducted rearwardly where it is split by a manifold (near label 9) into a path that exhausts from the housing (8) and a path that provides the recovered exhausted air to the recirculation tube (2T).  

Figure 12 depicts a cleaning head (20) with a plurality of nozzles (jet nozzle 21A1 and 21A2) that connects to recirculation tube (2T) and duct (1T).  Figure 12 is zoomed in to show the internal details and therefore it does not show the rest of the recirculating type cleaner device.  However, it would have been obvious to one with ordinary skill in the art at the time of the invention, that the Figure 12 cleaning head needs to be installed into a device, such as the device disclosed in Figure 2C, that can provide the positively pressurized exhaust air to the recirculation tube (2T) and a suction source to the duct (1T) to allow the cleaning head to operate as a recirculation vacuum cleaner as disclosed by Miwa.
The following images depict the obvious modification described in the original 35 U.S.C. 103 rejection simplified into three steps.  Note that this should not be construed as a new grounds of rejection or new fact-finding, and is merely provided to ensure that 
    PNG
    media_image2.png
    1750
    1914
    media_image2.png
    Greyscale


Response to Specific Arguments
Regarding the Appellant’s arguments:
	“However, Miwa does not state (or illustrate) that Miwa’s vacuum (as shown in Figs. 3A, 3B, 4, 4A, 5, 6, 8A, 8B, 9, 11A, 11B, 12, 13, 14) comprises a manifold — let alone a manifold [that] provides the air from the air exhaust of the system to the nozzle 

	The Examiner respectfully disagrees.  It is important to point out that as shown in Figure 2C air enters the fan on the suction side, is positively pressurized by the impeller, and is exhausted (air exhaust) from the fan at roughly the location of motor 7.  This interpretation of the “air exhaust” from the fan is consistent with the Appellant’s disclosure in Paragraph [0021] – “air exhaust (e.g., air leaving the housing 140 of the vacuum cleaner 100, a vacuum motor exhaust, etc.).”  That being said, as shown in Figure 2C, the air exhaust is ducted past the fan toward the back of the device flowing into a “Y”-shape ductwork where the duct is split into two passageways.  The first passageway flowing out of the device and the second passageway returning to recirculation tube 2T.  The area shown in Figure 2C where the duct splits, or branches, into two passageway outlets is the cited “manifold”.  The interpretation of the term “manifold” being defined as “a pipe or chamber branching into several openings” (Google definition) or “a pipe fitting with several lateral outlets for connecting one pipe with others” (Merriam Webster definition).  
	Therefore, as shown in Figures 2C and 12:
	“a manifold (“Y”-shaped ductwork area roughly labeled as “9”) provides the air from the air exhaust of the system (at the point where it is exhausted from the fan 6.  The air exhaust then flows into the manifold where the air exhaust is split and a portion of the air exhaust is returned through the recirculation tube 2T) to the nozzle (jet nozzle 21A1 and 21A2 of Figure 12) as claimed.
The Examiner addresses the Appellant’s argument that Figure 2C is viable in the Figure 12 example of Miwa’s vacuum below.
Regarding the Appellant’s argument:
	“The FOA admits that Miwa does not disclose the combination of the two embodiments.  It is obvious that Miwa does not disclose the combination of the two embodiments because Miwa is attempting to overcome the deficiencies in Prior Art, Fig. 2C. Miwa identifies the Prior Art to Miwa’s disclosure, in Figure 2C. (Miwa 7:13-16: “The present invention contemplates overcoming these disadvantages by providing means for positively effecting the forward (leftward) and inverted rearward (rightward) bending of pile.”) The conflict in teachings between Miwa Fig. 2C and Miwa Fig. 12 is literally the basis for Miwa Fig. 12.”

	The Examiner respectfully disagrees.  It seems that the Appellant’s cited disclosure from Column 7, Lines 13-16 does not reference the Examiner’s cited Figure 2C embodiment, therefore, the argument is unclear since it doesn’t pertain to the embodiments used in the Examiner’s rejection.  
In regards to the Figure 2C embodiment, Miwa discloses in Column 2, Line 66 – Column 3, Line 8:   
“(20)   (c) With the system (shown in FIGS. 1E, 2B and 2C) in which the after-flow air was discharged through a constricted orifice as a jet at an angle against the surface being cleaned, it was possible to deliver some portion of the airflow to the roots of carpet piles or the bottoms of recessed grooves to loosen the dust more effectively than the parallel flow system, but not sufficiently. Moreover, the airflow was discharged in one direction, so that it was hard to remove dust entrapped behind the piles.”

Based on this disclosure regarding the Figure 2C embodiment, it would have been obvious to one with ordinary skill in the art that having the capability to discharge airflow in more than one direction would be a beneficial improvement to remove dust entrapped behind the piles.
1 and 21A2) discharging airflow in more than one direction showing the piles being bent in multiple directions.  Miwa further describes the operation of the nozzles in Column 11, Lines 17-38.
	Therefore, it is obvious to one with ordinary skill in the art at the time of the invention that the performance of the device shown in Figure 2C would benefit from the removal of the original cleaner head, with airflow in only one direction, and the replacement of a cleaner head, like the Figure 12 cleaner head, with airflow in more than one direction that bends the piles in multiple directions in combination with an agitator roller as shown in Figure 12 with the motivation disclosed by Miwa - to prevent dust from being entrapped behind the piles – a known and disclosed problem with the original Figure 2C device.
	If the Appellant intended to argue that the disclosure teaches away from the combination, the Examiner has shown using specific details from the Miwa disclosure regarding the Examiner’s cited embodiment that actually does the opposite of “teaching away” by disclosing the problem with the cleaning head of Figure 2C, describing how the cleaning head of Figure 12 provides a viable solution to the problem, and therefore providing motivation to combine the embodiments to improve the performance of the original Figure 2C device.

Regarding the Appellant’s arguments:
	“Furthermore, there is no reasonable expectation of success if Miwa’s vacuum cleaner (as shown in Fig. 12 of Miwa) is modified by an alleged manifold in Prior Art vacuum cleaner (as shown in Fig. 2C of Miwa). Miwa discloses in Figure 12 a dust collecting head 20 with power brush and an external recirculating tube 2T, which is configured to be inserted into Miwa’s dust collecting head 20:


The Examiner respectfully disagrees.  The Examiner believes that there is a high expectation of success if combined.  To clearly illustrate that point, the Examiner has created an illustration visually describing the steps of the basic modification below.  


    PNG
    media_image3.png
    1418
    1435
    media_image3.png
    Greyscale




Regarding the Appellant’s arguments:
“The AA argues that Miwa’s vacuum (including the Figure 12 embodiment) “would not operate as disclosed UNLESS it is connected [to the] overall housing, filter, dust collection area, suction motor, and manifold... specifically... disclosed in Figure 2C.” However, Miwa’s vacuum (an embodiment of which is shown in Figs. 3A below) operates as disclosed WITHOUT an alleged manifold 8 of the Prior Art: FIG, 3A.”

The Examiner respectfully disagrees.  As shown in Figure 12, the device has no housing/wheels to support itself above the floor surface, no fan to generate suction flow to 1T and positive pressure airflow to 2T, and no filter to collect debris.  Therefore, it is clear that Figure 12 must be combined into a device as shown in Figures 2C or 3A in order to provide the features necessary to operate in a real world condition.  For the purpose of rejection, the Examiner elected to modify the Figure 12 embodiment to 
In regards the Appellant’s argument regarding the Figure 3A embodiment, it is important to point out that the Examiner does not rely upon the Figure 3A embodiment for any rejections in this matter.  However, in response to the Appellant’s argument that Figure 3A does not have a manifold, that statement is not factually correct.  The manifold is the rear conduit 32 which receives the air exhaust from the fan and splits it into an external exhaust and a duct to the recirculation tube 2T as shown in Figure 3A.  

Regarding the Appellant’s arguments:
“In the AA, “the Examiner states that it would be obvious to modify the Figure 12 nozzle portion to include the overall housing, filter, dust collection area, suction motor, and manifold shown in Figure 2C with the motivation [to] properly operate as a vacuum as disclosed.” However, the AA fails to show how the alleged manifold in the Prior Art could be used by Miwa to provide the air from the air exhaust of the system to the nozzle as claimed.
The AA complains that the alleged manifold in the Prior Art creates a source for air supply to the alleged nozzle. However, as shown in Figs. 3A, 3B, 4, 4A, 5, 6, 8A, 8B, 9, 11A, 11B, 12, 13, 14, Miwa vacuum does not comprise a manifold and yet creates a source air supply to the alleged nozzle. Moreover, Miwa operates as a vacuum without the Prior Art manifold. Therefore, Miwa’s vacuum specifically distinguishes over the alleged manifold in Prior Art vacuum cleaner (as shown in Fig. 2C of Miwa).
Furthermore, the alleged manifold in the Prior Art cannot provide the air from the air exhaust of the system to the nozzle. Rather, Miwa teaches that air to the Miwa’s nozzle 4 must be supplied by Miwa’s recirculating tube 2T. See, e.g., Miwa, claim 1: “a recirculating tube for passing at least a fraction of the after-flow air of said fan to said nozzle means.” The Examiner does not (and cannot) identify Miwa’s recirculating tube 2T as a manifold.”



Regarding the Appellant’s arguments:
“For the aforementioned reasons, claim 1 is allowable. Dependent claims 2-7 are allowable at least by their dependencies. Examiner’s Clear Error Regarding Independent Claim 8 Claim 8 is rejected based on the same argument that are discussed above regarding claim
For at least the aforementioned reasons regarding claim 1, claim 8 is allowable. Dependent claims 9-15 are allowable at least by their dependencies. Based on at least the foregoing, the Applicant believes that claims 1-15 are in condition for allowance, and the rejections of claims 1-15 should be reversed.”

The Examiner respectfully disagrees.  Claim 1 and 8 remain rejected as previous presented.  
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MARC CARLSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        
Conferees:

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723  

/OREN I GINSBERG/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),